            Case 2:19-cv-00501-AJS Document 39 Filed 05/31/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



ANNE WEST, TOM BROWN,                               Civil Action No. 2:19-cv-0501-AJS

                       Plaintiffs,

       v.                                           LEAD CASE

DOCUSIGN, INC.,

                       Defendant.

TOM BROWN,                                          Civil Action No. 2:19-CV-00530-AJS

                       Plaintiff,

       v.                                           MEMBER CASE

PELICAN PRODUCTS, INC.

                       Defendant.                   Electronically Filed




                 NOTICE OF DISMISSAL PURSUANT TO RULE 41(a)(1)

       1.      Whereas Plaintiff Tom Brown filed the above-referenced case against Defendant

Pelican Products, Inc. on May 7, 2019.

       2.      Whereas the complaint in the above-referenced case alleges violations of the

Americans with Disabilities Act with respect to websites owned, operated, or controlled by

Defendant.

       3.      Whereas Defendant has not yet answered or otherwise appeared in this action, and

thus dismissal is appropriate without court order, pursuant to Federal Rule of Civil Procedure,

Rule 41(a)(1)(A)(i).
            Case 2:19-cv-00501-AJS Document 39 Filed 05/31/19 Page 2 of 2



       4.      Accordingly, pursuant to Federal Rule of Civil Procedure, Rule 41(a)(1)(A)(i),

Plaintiff seeks voluntary dismissal of the Complaint against Defendant Pelican Products, Inc.



Dated: May 31, 2019                                 Respectfully Submitted,

                                                    /s/ Benjamin J. Sweet
                                                    Benjamin J. Sweet, SBN 87338
                                                    THE SWEET LAW FIRM, PC
                                                    186 Mohawk Drive
                                                    Pittsburgh, Pennsylvania 15228
                                                    Phone: 412-742-0631
                                                    ben@sweetlawpc.com

                                                    Attorneys for Plaintiff Tom Brown




                                                2
